Order entered December 11, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01412-CV
                                      No. 05-15-01413-CV

                        IN RE DONALD GENE BLANTON, Relator

                  Original Proceeding from the 86th Judicial District Court
                                  Kaufman County, Texas
                       Trial Court Cause No. 23078-86, No. 23592-86

                                           ORDER
                          Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We DENY as unnecessary relator’s motion for leave to file his application for writ

of mandamus. Because a motion for leave is not required by Rule 52 of the Texas Rules of

Appellate Procedure, we have considered the petition on its merits without first granting leave to

file the petition. We ORDER relator to bear the costs of this original proceeding.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE